FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2021

                                     No. 04-20-00389-CV

                       THE CINCINNATI INSURANCE COMPANY,
                                    Appellant

                                               v.

                                   Ronnie VILLANUEVA,
                                          Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 18-10-36490-MCV
                          Honorable Maribel Flores, Judge Presiding


                                        ORDER

        Appellee has filed a motion for a sixty-three day extension of time to file his brief. We
grant the motion and order appellee's brief due April 1, 2021. Counsel is advised that no further
extensions of time will be granted absent a motion, filed before the brief is due, that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court